Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed, approved immediately upon submission, and reduces waiting time for Terminal Disclaimer to be manually approved.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 15-17, 19-25, and 27-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-4, 7, 9, and 12 of U.S. Patent No. 10,771,648, as mapped below.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is at least fully disclosed in the reference patent.

16/988,750
Patent No. 10,771,648
15, 23
1
16, 24
7
17, 25 
3
19, 27
2
20, 28
9
21, 29
12
22, 3
4



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




The above cited claims comprise the limitation “information indicating ADV_IND” (emphasis added). However, “ADV_IND” is not commonly known or used in the art, and is not properly defined in the Specification. For examination purposes, the Examiner cannot properly interpret the limitation “ADV_IND” and will therefore treat the limitation as simply any form of information.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawai, U.S. Patent No. 10,324,668. (cited in IDS dated 8/10/2020).

The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was 

Per Claim 15, Kawai discloses:
a communication apparatus (151) capable of performing wireless communications based on Bluetooth Low Energy communication scheme ((Col. 4 lines 33-44; Col line 65 – Col. 5 line 3; short-range wireless communication unit 157)), the communication apparatus comprising:
at least one processor (Col. 21 lines 17-45) configured to cause the communication apparatus to act as:
a control unit configured to control a communication of the communication apparatus (157),
a detection unit configured to detect that the communication apparatus is powered off (Col. 10 line 47 – Col. 11 line 45; “communication apparatus 151 is off”), and
a determination unit configured to determine whether the communication apparatus is powered off based on a power-off instruction from a user (Col. 5 lines 36-54; Two methods of entering a power-off state, by pressing a physical button or when a predetermined condition is satisfied.),
wherein, in a case where the determination unit determines that the communication apparatus is powered off based on the power-off instruction from a user, the control unit controls to disconnect a connection which has been established based on the Bluetooth Low Energy communication scheme with an external apparatus (Figure 5, numeral S503 [Wingdings font/0xE0] S511), and transmit advertising information indicating that a request based on the Bluetooth Low Energy communication scheme from an Col. 11 first paragraph; Col. 13 line 65 – Col. 14 line 16).

Per Claim 16, Kawai discloses the communication apparatus according to claim 15, wherein, in a case where the communication apparatus is powered off by operating a power button of the communication apparatus by a user, the determination unit determines that the communication apparatus is powered off based on the power-off instruction from a user (Col. 11 lines 5-19).Per Claim 17, Kawai discloses the communication apparatus according to claim 15, wherein, in a case where the determination unit does not determine that the communication apparatus is powered off based on the power-off instruction from a user (Col. 5 lines 36-54; Two methods of entering a power-off state, by pressing a physical button or when a predetermined condition is satisfied.), the control unit does not disconnect the connection which has been established based on the Bluetooth Low Energy communication scheme with an external apparatus (Figure 5, numeral S503 [Wingdings font/0xE0] S511; Col. 11 first paragraph; Col. 13 line 65 – Col. 14 line 16).Per Claim 18, Kawai discloses the communication apparatus according to claim 15, wherein the advertising information includes information (Col. 7 line 51 – Col. 8 line 10). Per Claim 19, Kawai discloses the communication apparatus according to claim 15, wherein the communication apparatus is able to transmit the advertising information while the communication apparatus is in a powered-off state based on the power-off instruction from a user (Figure 5, numeral S503 [Wingdings font/0xE0] S511; Col. 11 first paragraph; Col. 13 line 65 – Col. 14 line 16).Per Claim 20, Kawai discloses the communication apparatus according to claim 15, wherein, in a case where the communication apparatus is in a powered-off state based on the power-off instruction from a user, the communication apparatus is able to be Col. 11 lines 27-45; “GATT communication”).Per Claim 21, Kawai discloses the communication apparatus according to claim 15, wherein the communication apparatus is able to perform communication based on a Wi-Fi communication scheme (Col. 4 lines 20-22, Col. 7 first paragraph).Per Claim 22, Kawai discloses the communication apparatus according to claim 15, wherein the control unit controls to transmit advertising information indicating that the request based on the Bluetooth Low Energy communication scheme from an external apparatus is not able to be received while the communication apparatus is in a state of the connection based on the Bluetooth Low Energy communication scheme with the external apparatus (Col. 8 line 56 – Col. 9 line 6; Col. 10 lines 38-46).

Per Claims 23-30, please refer to the above rejection of claims 15-22 as the claims are substantially similar and the reference citations are equally applicable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2185